           Case 1:20-cr-00097-NONE-SKO Document 15 Filed 01/19/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 DENNIS LEWIS
   Special Assistant U.S. Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                             CASE NO. 1:20-CR-00097 NONE-SKO
13                                  Plaintiff,
                                                           STIPULATION CONTINUING STATUS
14                           v.                            CONFERENCE AND REGARDING
                                                           EXCLUDABLE TIME PERIODS UNDER SPEEDY
15   JAMAR JOHNSON,                                        TRIAL ACT; FINDINGS AND ORDER
16                                 Defendants.             DATE: January 20, 2021
                                                           TIME: 1:00 p.m.
17                                                         COURT: Hon. Sheila K. Oberto
18
            This case is set for a status conference on January 20, 2021, 2020. The parties stipulate and
19
     request a continuance of the status conference to March 17, 2021 at 1:00 p.m. Defense counsel needs
20
     additional time to confer with his client.due to obstacles in communication due to COVID-19
21
     restrictions in order to adequately review matters related to a resolution with his client. Additionally, on
22
     April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the Eastern District
23
     of California scheduled to commence before June 15, 2020, and allows district judges to continue all
24
     criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order 618, which
25
     suspends all jury trials in the Eastern District of California until further notice, and allows district judges
26
     to continue all criminal matters. This and previous General Orders were entered to address public health
27
     concerns related to COVID-19.
28
            Although the General Orders address the district-wide health concern, the Supreme Court has
      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00097-NONE-SKO Document 15 Filed 01/19/21 Page 2 of 4


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00097-NONE-SKO Document 15 Filed 01/19/21 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on January 20, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference to March 17,

 8 2021 at 1:00 p.m., and to exclude time between January 20, 2021, and March 17, 2021, under Local

 9 Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying.

14                 b)        Counsel for defendant desires additional time to confer with her client, review

15          discovery, conduct investigation, and conduct plea negotiations.

16                 c)        Due to complications arising from COVID safety protocols in custody, defense

17          counsel has been delayed in her ability to effectively confer with her client. She needs additional

18          time to accomplish the above-noted tasks.

19                 d)        Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                 e)        The government does not object to the continuance.

23                 f)        Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27          et seq., within which trial must commence, the time period of January 20, 2021 to March 17,

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00097-NONE-SKO Document 15 Filed 01/19/21 Page 4 of 4


 1            2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 2            T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 3            of the Court’s finding that the ends of justice served by taking such action outweigh the best

 4            interest of the public and the defendant in a speedy trial.

 5            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8            IT IS SO STIPULATED.

 9
10
      Dated: January 15, 2021                                   MCGREGOR W. SCOTT
11                                                              United States Attorney
12
                                                                /s/ KIMBERLY A. SANCHEZ
13                                                              KIMBERLY A. SANCHEZ
                                                                Assistant United States Attorney
14

15
      Dated: January 15, 2021                                   /s/ GALATEA DeLAPP
16                                                              GALATEA DeLAPP
17                                                              Counsel for Defendant
                                                                JAMAR JOHNSON
18

19
                                              FINDINGS AND ORDER
20
21 IT IS SO ORDERED.

22
     Dated:        January 15, 2021                                  /s/   Sheila K. Oberto             .
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
